DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 & 18-20, drawn to a method for preparing an ultra-narrow nanowire or nanorod on a non-covalently functionalized supporting 2D material substrate, classified in C23C 18/44 or B05D 1/208.
II. Claim 17, drawn to a nanowire or nanorod, classified in B82Y 30/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the nanowire or nanorod as claimed can be made by another process, e.g., microcontact printing/nanoimprint lithography, dip-pen nanolithography, etc. Claim 17 is a product-by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP §2113. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
a.	the inventions have acquired a separate status in the art in view of their different classification;
b.	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
c.	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or queries);
d.	the prior art applicable to one invention may not likely be applicable to another invention; 
e.	the patentability issues associated with, and evolving as a result of, searching additional inventions differ; and/or	
f.	the inventions are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Liang Zen Yan (Reg. No. 73,448) on 21 January 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 & 18-20. Affirmation of this election must be made by applicant in replying to this Office action. Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 21 March 2019 has been considered by the Primary Examiner.
Drawings
The drawings filed 21 March 2019 are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because: (i) it recites phrases that can be implied (“The present invention relates to…” & “…the present invention discloses…”; and (ii) it lacks a recitation of process steps. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The Primary Examiner interprets the term “thin film” as defined in the instant specification:

    PNG
    media_image1.png
    59
    582
    media_image1.png
    Greyscale

The Primary Examiner interprets the phrase “highly oriented” in highly oriented pyrolytic graphite (HOPG) as in the attached definition:

    PNG
    media_image2.png
    58
    751
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 & 18, the term "ultra-narrow" is a relative term which renders the claim indefinite.  The term "ultra-narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How narrow must the diameter of the nanowire/nanorod be in order to be considered “ultra-narrow?” How wide may the diameter of the nanowire/nanorod be and still be considered “ultra-narrow” within the context of the invention? Loubat, A.; Escoffier, W.; Lacroix, L.-M.; Viau, G.; Tan, R.; Carrey, J.; Warot-Fonrose, B.; Raquet, B. Cotunneling Transport in Ultra-Narrow Gold Nanowire Bundles. Nano Research 2013, 6 (9), 644–651, 
Claims 2-16, 19, and 20 are similarly rejected by virtue of their incorporation of this indefinite subject matter.
In claim 16, the phrase "or other like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-16 & 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claimed functionalization of a 2D material substrate of steps a & b in claims 1 & 18 is known in the art. See: 
Bang, J. J.; Rupp, K. K.; Russell, S. R.; Choong, S. W.; Claridge, S. A. Sitting Phases of Polymerizable Amphiphiles for Controlled Functionalization of Layered Materials. Journal of the American Chemical Society 2016, 138 (13), 4448–4457.
Villarreal, T. A.; Russell, S. R.; Bang, J. J.; Patterson, J. K.; Claridge, S. A. Modulating Wettability of Layered Materials by Controlling Ligand Polar Journal of the American Chemical Society 2017, 139 (34), 11973–11979.
The formation of gold nanowires by reduction of a gold salt in a solution or suspension of cyclohexane mixed with oleylamine, triisopropylsilane, and a gold salt is also known in the art. See:
Loubat, A.; Escoffier, W.; Lacroix, L.-M.; Viau, G.; Tan, R.; Carrey, J.; Warot-Fonrose, B.; Raquet, B. Cotunneling Transport in Ultra-Narrow Gold Nanowire Bundles. Nano Research 2013, 6 (9), 644–651.
While the first two documents suggest that it is “possible to design noncovalent monolayers in which headgroup dynamics are either emphasized…or modulated through interactions with binding partners” [Bang et al., p. 11974, col 1]; and that one of these properties is solvent wetting [Villarreal et al., p. 4452, col. 2], the prior art neither teaches nor suggests growing an ultra-narrow nanowire or nanorod by exposing the salt solution or suspension to said monolayer or thin film on said supporting 2D material substrate.    
Conclusion























Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
29 January 2021